Exhibit 10.1

NOMINATING AND SUPPORT AGREEMENT

This NOMINATING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered
into as of November 6, 2019, by and among (i) TPG Pace Holdings Corp., a Cayman
Islands exempted company (“Parent”), and New Pace LLC, a Delaware limited
liability company and wholly-owned subsidiary of Parent (“NewCo”, and together
with Parent, the “Parent Parties”), and (ii) Clairvest Equity Partners V Limited
Partnership, an Ontario limited partnership (“CEP V”), Clairvest Equity Partners
V-A Limited Partnership, an Ontario limited partnership (“CEP V-A”), and CEP V
Co-Investment Limited Partnership, a Manitoba limited partnership (“CEP
Co-Invest”, and together with CEP V and CEP V-A, the “Clairvest Investors”).

RECITALS

A. Parent is party to that certain Transaction Agreement, dated as of June 13,
2019 (and amended on July 22, 2019 and October 3, 2019), by and among Parent,
each of the persons set forth on Schedule 1 thereto (collectively, the
“Sellers”), and each of David W. Ruttenberg and John S. Bakalar (as successor to
Gordon Rubenstein), each in their capacity as a Shareholder Representative (as
amended, and as it may from time to time be further amended, the “Transaction
Agreement”).

B. The Clairvest Investors agree to enter into this Agreement with respect to
(a) the shares in all common and preferred stock, no par value per share, of the
Company (the “Company Stock”) that the Clairvest Investors own, beneficially (as
defined in Rule 13d-3 under the Securities Exchange Act) or of record, (b) any
security convertible or exchangeable into Company Stock (together with Company
Stock, the “Subject Securities”) and (c) any additional Subject Securities that
the Clairvest Investors may hereinafter acquire.

C. The Clairvest Investors are the beneficial or record owners of, and have
either sole or shared voting power over, such number of Subject Securities as
are indicated on Schedule 1 attached hereto.

D. In consideration for the Clairvest Investors delivering the Joinder Agreement
and the Cash Election Form (as defined below), Parent has agreed to (i) appoint
the Clairvest Nominee (as defined below) to the board of directors of Parent
(the “Board”) as a Class III director with a term expiring at the 2022 annual
meeting of the stockholders of Parent and (ii) nominate the Clairvest nominee to
the Board as otherwise set forth herein.

E. Each of the Parent Parties and the Clairvest Investors has determined that it
is in its best interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Agreement to Nominate and Appoint Director.

a) The Clairvest Investors and the Parent Parties agree that the Clairvest
Investors hereby nominates Kenneth B. Rotman as the Clairvest nominee (as such
nominee may be replaced from time to time as provided herein, the “Clairvest
Nominee”) and Parent shall execute such documents and perform such further acts
as may be reasonably required or necessary to designate such Clairvest Nominee
as a Class III director with a term expiring at the 2022 annual meeting of the
stockholders of



--------------------------------------------------------------------------------

Parent; provided, that, upon any date on which the Clairvest Investors (and its
Affiliates, as the case may be) collectively do not own at least 8% of the
outstanding shares of New Parent Class A-1 Stock, the Clairvest Nominee shall,
if requested by the Board, be required to resign from, and promptly deliver his
resignation to, the Board. If the initial Clairvest Nominee dies, resigns, is
disqualified or is removed from the Board, in each case for whatever reason,
then, at the request of the Clairvest Investors, the Clairvest Investors and
Parent (acting through the Board) shall work together in good faith to fill such
vacancy or replace such nominee as promptly as reasonably practical with a
replacement nominee selected by the Clairvest Investors who (i) has not
previously served on the board of directors of Accel Entertainment, Inc. and
(ii) satisfies the Director Criteria (as defined below).

b) Parent hereby covenants, undertakes and agrees that, subject to the
requirements of fiduciary duties under applicable laws, it shall include in its
slate of nominees for election as directors of Parent at each of meeting of
stockholders or action by written consent at which directors are to be elected
to the Board (an “Election Meeting”), one individual that is nominated by each
Person who holds (together with such Person’s Affiliates) at least 8% of the
outstanding shares of New Parent Class A-1 Stock as of the Closing (each such
Person, an “8% Holder”) until the earlier of (i) the date upon which any Person
(together with such Person’s Affiliates) does not own at least 8% of the
outstanding shares of New Parent Class A-1 Stock, or (ii) the seven year
anniversary of the Closing; provided, that, the individual nominated by any 8%
Holder (such individual, an “8% Nominee”) shall be qualified to serve as a
director under applicable law and listing requirements, shall be reasonably
acceptable to the Board and the Parent Nominating and Corporate Governance
Committee (it being understood that any director who is a designee of the Board
as of the Closing shall be deemed reasonably acceptable) and that such 8%
Nominee shall provide Parent with all requisite information for serving as a
director, including completing and executing on a timely basis a questionnaire
in the form Parent provides to its outside directors generally and answering
reasonable follow-up questions (the criteria in this proviso, collectively, the
“Director Criteria”); provided, further, that Parent shall have no obligation to
support the nomination of or cause the Board to include in the slate of nominees
for election of directors of Parent an 8% Nominee if the 8% Holder designating
such 8% Nominee already has an 8% Nominee serving as a director on the Board at
the time of such Election Meeting and the term of such 8% Nominee as a director
on the Board does not expire at such Election Meeting. If a vacancy on the Board
is created as a result of the death, resignation, disqualification or removal of
an 8% Nominee, in each case for whatever reason, then, at the request of the 8%
Holder, the 8% Holder and Parent (acting through the Board) shall work together
in good faith to fill such vacancy or replace such nominee as promptly as
reasonably practical with a replacement 8% Nominee who is selected by the 8%
Holder and satisfies the Director Criteria. For the purposes of this
Section 1(b) only, Andrew Rubenstein and Gordon Rubenstein shall be deemed
Affiliates of the other. The Clairvest Investors agree that their 8% Nominee
shall not be an individual who has previously served on the board of directors
of Accel Entertainment, Inc.

2. Agreement to Vote Shares. The Clairvest Investors hereby covenant, undertake
and agree from time to time, until the Clairvest Nominee or an 8% Nominee who is
nominated by the Clairvest Investors pursuant to Section 1(b) is no longer
serving on the Board, to vote (or cause to be voted) all New Parent Class A-1
Stock beneficially owned or owned of record by the Clairvest Investors at any
meeting of the stockholders of Parent in favor of each director nominated by the
Board (or its Nominating and Corporate Governance Committee), as provided in any
Parent Circular (“Board Election”). For the purposes of this Section 2, “Parent
Circular” means notice of any meeting of the stockholders of Parent and the
accompanying management information circular, including all schedules,
appendices and exhibits to, and information incorporated by reference in, such
management information circular, to be sent to the stockholders of Parent in
connection with any such meeting of the stockholders of Parent, as amended,
supplemented or otherwise modified from time to time. For greater certainty,
nothing in this Agreement shall restrict the Clairvest Investors from voting its
securities of the Parent with respect to matters other than Board Election.

 

2



--------------------------------------------------------------------------------

3. Agreement to Execute Joinder Agreement and Make a Stock Election.
Concurrently with the execution of this Agreement, each Clairvest Investor is
delivering to Parent (i) a duly executed Joinder Agreement substantially in the
form attached hereto as Exhibit A (the “Joinder Agreement”) and (ii) a Cash
Election Form substantially in the form attached hereto as Exhibit B (the “Cash
Election Form”) setting forth a Cash Election equal to the percentage portion of
Subject Securities owned by such Clairvest Investor set forth in Schedule 1
attached hereto. Notwithstanding the foregoing, the executed Joinder Agreement
shall be deemed null and void to the extent the Transaction Agreement is further
amended after the date hereof without the prior written consent of the Clairvest
Investors.

4. Termination. This Agreement shall terminate, and no party shall have any
rights or obligations hereunder and this Agreement shall have no further effect
upon the earlier of (i) the mutual agreement of the parties hereto and (ii) the
termination of the Transaction Agreement in accordance with its terms. No such
termination, however, shall relieve any party hereto of any liability or damages
to the other party hereto resulting from any deliberate breach of this Agreement
prior to its termination.

5. Miscellaneous.

a) Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Transaction
Agreement.

b) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

c) Amendment; Modification. This Agreement may be amended, modified or
supplemented at any time only by written agreement of the parties.

d) Specific Performance; Injunctive Relief. The parties acknowledge that the
rights of each party set forth herein are unique and recognize and affirm that
in the event of a breach of this Agreement by any party, money damages may be
inadequate and the non-breaching party may have no adequate remedy at law.
Accordingly, the parties agree that such non-breaching party shall have the
right to enforce its rights and the other party’s obligations hereunder by an
action or actions for specific performance and/or injunctive relief (without
posting of bond or other security), including any order, injunction or decree
sought by such non-breaching party to cause the other party to perform its/their
respective agreements and covenants contained in this Agreement and to cure
breaches of this Agreement. Each party further agrees that the only permitted
objection that it may raise in response to any action for any such equitable
relief is that it contests the existence of a breach or threatened breach of
this Agreement.

e) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof) as to all matters, including matters of validity, construction,
effect, performance and remedies.

f) No Third-Party Beneficiaries. Except as otherwise provided in this Agreement,
this Agreement is exclusively for the benefit of the parties hereto and any
other 8% Holders, and their respective successors and permitted assigns, and
this Agreement shall not be deemed to confer upon or give to any other third
party any remedy, claim, liability, reimbursement, cause of action or other
right.

 

3



--------------------------------------------------------------------------------

g) Entire Agreement. This Agreement (including Schedule 1 attached hereto (which
is deemed for all purposes to be part of this Agreement)) and the Transaction
Agreement and the other agreements contemplated thereby constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter of this Agreement.
Each party acknowledges and agrees that, in entering into this Agreement, such
party has not relied on any promises or assurances, written or oral, that are
not reflected in this Agreement (including Schedule 1 attached hereto) or the
Transaction Agreement.

h) Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement. Facsimile signatures or signatures received as a pdf attachment
to electronic mail shall be treated as original signatures for all purposes of
this Agreement.

i) Further Assurances. Each of the parties hereto shall execute such documents
and perform such further acts as may be reasonably required to carry out the
provisions hereof and the actions contemplated hereby.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

PARENT: TPG PACE HOLDINGS CORP. By:  

/s/ Karl Peterson

Name:   Karl Peterson Title:   President and Chief Executive Officer

[Signature Page to Nominating and Support Agreement]



--------------------------------------------------------------------------------

NEWCO: NEW PACE LLC By:  

/s/ Eduardo Tamraz

Name:   Eduardo Tamraz Title:   President and Secretary

[Signature Page to Nominating and Support Agreement]



--------------------------------------------------------------------------------

Clairvest Investors: CLAIRVEST EQUITY PARTNERS V LIMITED PARTNERSHIP, by its
general partner, CLAIRVEST GP MANAGECO INC. By:  

/s/ Ken Rotman

Name:   Ken Rotman Title:   CEO By:  

/s/ Jim Miller

Name:   Jim Miller Title:   General Counsel CLAIRVEST EQUITY PARTNERS V-A
LIMITED PARTNERSHIP, by its general partner, CLAIRVEST GENERAL PARTNER V L.P.,
by its general partner, CLAIRVEST GP (GPLP) INC. By:  

/s/ Ken Rotman

Name:   Ken Rotman Title:   CEO By:  

/s/ Jim Miller

Name:   Jim Miller Title:   General Counsel CEP V CO-INVESTMENT LIMITED
PARTNERSHIP, by its general partner, CLAIRVEST GENERAL PARTNER V L.P., by its
general partner, CLAIRVEST GP (GPLP) INC. By:  

/s/ Ken Rotman

Name:   Ken Rotman Title:   CEO By:  

/s/ Jim Miller

Name:   Jim Miller Title:   General Counsel

[Signature Page to Nominating and Support Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Clairvest Investor

   Subject Securities      Percentage portion of
Subject Securities
subject to Cash Election  

Clairvest Equity Partners V Limited Partnership

     555,907        0 % 

Clairvest Equity Partners V-A Limited Partnership

     105,540        0 % 

CEP V Co-Investment Limited Partnership

     283,478        0 % 



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

See attached.



--------------------------------------------------------------------------------

Exhibit B

Cash Election Form

See attached.